Citation Nr: 0030258	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for lymphoma with 
pleural effusions.

3.  Entitlement to service connection for right ear 
disability (claimed as ruptured right eardrum).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1949 to December 
1952, and from October 15, 1990 to November 22, 1990.  He 
also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision, in 
which St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied claims for service 
connection for colon cancer, lymphoma with pleural effusions 
and ruptured right ear drum.


REMAND

The appellant contends that he is entitled to service 
connection for colon cancer, lymphoma with pleural effusions 
and ruptured right eardrum.  Initially, the Board notes that 
Congress recently enacted legislation which clarified VA's 
duty to assist a claimant in the development of claims.  See 
H.R. 4864, "Veterans Claims Assistance Act of 2000" (to be 
codified at 38 U.S.C.A. § 5103A).  Among these duties, VA 
shall provide a medical examination or obtain medical opinion 
when such examination is necessary to make a decision on the 
claim.  Id.  An examination is considered necessary when the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (c) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this case, the evidence of record shows that the appellant 
was first diagnosed with adenocarcinoma of the colon, 
manifested by a 4 cm. irregular mass, by means of a 
colonoscopy performed in April 1991.  According to his 
statements of record, he first experienced a change in bowel 
habits, including diarrhea with abdominal cramping and spasm, 
during his brief period of active service in 1990.  In May 
1991, it was noted that his weight loss, which was considered 
a secondary constitutional symptom, began prior to this 
period of active service.  Also in May 1991, he reported an 
approximately 6 month history of post- stooling blood.  
Several years later, a biopsy of the left supraclavicular 
lymph node indicated a diagnosis of B- cell non- Hodgkin's 
lymphoma.  He was also treated for recurrent pleural 
effusions.  

In reviewing this claim, the Board first notes that VA has 
published regulatory criteria which provide guidance as to 
the principles relating to service connection.  See generally 
38 C.F.R. § 3.303 (2000).  Under these provisions, the 
manifestations of lesions or symptoms of chronic disease from 
or close to the date of enlistment raises the question as to 
whether such disease could have pre- existed service.  
38 C.F.R. § 3.303(c) (2000).  The Board also notes that the 
presumption of service incurrence for certain chronic 
diseases, including carcinoma and lymphoma, is not applicable 
to the second period of active duty as the appellant served 
less than 90 days of active service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  Based upon the lay and 
medical evidence of record, the Board finds it necessary to 
afford the appellant a VA examination by an oncologist in 
order to determine the nature and etiology of his 
adenocarcinoma of the colon, B- cell non- Hodgkin's lymphoma 
and pleural effusions.

With respect to the claim for service connection for right 
ear disability, the appellant claims that he ruptured his 
right eardrum while stationed at Andrew's Air Force Based in 
approximately the 1980's.  At that time, he recalls being 
treated by Dr. N.P.  His service medical records do show that 
he was treated for aerosinusitis with epistaxis, manifested 
by bleeding from the nose and mouth, after being exposed to a 
rapid decompression chamber in April 1977.  The injury was 
considered line of duty.  An undated clinical record from 
R.M.G., M.D., records his history of a "definite" episode 
of barotrauma, manifested by bleeding from the nose and ear, 
with subsequent complaint of right ear fullness.  According 
to Dr. R.M.G., the appellant had experienced, and continued 
to experience, a Eustachian tube dysfunction.  Based upon 
this lay and medical evidence of record, the Board also finds 
it necessary to afford the appellant a VA examination by an 
ear, nose and throat specialist in order to determine the 
nature and etiology of his right ear disability.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who have 
treated him for his claimed disabilities before 
and after his second period of active service, to 
include Drs. N.P. and R.M.G.  The RO should take 
the necessary steps to obtain all records 
indicated by the appellant apart from those 
already associated with the claims file.  In the 
event that such records cannot be obtained, the RO 
shall identify for the appellant those records 
which were unobtainable, briefly explain the 
efforts made to obtain such records, and describe 
any further action to be taken with respect to the 
claim.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matters in question while this 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be afforded VA examination by an 
oncology specialist in order to determine the 
relationship of adenocarcinoma of the colon and 
non- Hodgkin's lymphoma with pleural effusions to 
his second period of military service from October 
15, 1990 to November 22, 1990.  The examiner 
should review the contents of the claims file and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion as to the following questions:  
(1) Is it least as likely as not that 
adenocarcinoma of the colon was first manifested 
during this period of service; (2) If not, is 
there clear and unmistakable medical evidence that 
the adenocarcinoma of the colon existed prior to 
this period of service; (2) If adenocarcinoma of 
the colon preexisted service, did the disability 
increase in severity worsened during service and, 
if so, was this was due to the natural progress of 
the disease?  

The examiner is also requested to answer the 
question as to whether it is least as likely as 
not that B- cell non- Hodgkin's lymphoma with 
pleural effusions were first manifested in 
service, or alternatively, are causally related to 
his periods of active service?  The physician 
should provide the rationale for any conclusion 
reached and cite the evidence relied upon or 
rejected in forming any opinion.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the examination 
for review.

4.  The appellant should also be scheduled for VA 
examination by an ear, nose and throat specialist 
in order to determine the nature and severity of 
his right ear disability.  The examiner should 
review the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion as to the following questions: (1) What is 
the diagnosis, or diagnoses, of right ear 
disability; and (2) Is it at least as likely as 
not that right ear disability is causally related 
the episode of aerosinusitis with epistaxis in May 
1977, or to any other incident of service?  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should be 
made available to the examiner.

5.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



